SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

87
CA 14-00628
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF HOGANWILLIG, PLLC,
PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

KAREN HENDEL, FORMERLY KNOWN AS KAREN REILLY,
NEW YORK STATE NURSES ASSOCIATION, COUNTY OF
ERIE AND ERIE COUNTY MEDICAL CENTER CORPORATION,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


HOGAN WILLIG, PLLC, AMHERST (STEVEN M. COHEN OF COUNSEL), FOR
PETITIONER-APPELLANT.

GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (KATHERINE LIEBNER
OF COUNSEL), FOR RESPONDENT-RESPONDENT KAREN HENDEL, FORMERLY KNOWN AS
KAREN REILLY.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (John A. Michalek, J.), entered December 16, 2013.
The order and judgment, among other things, awarded petitioner
attorney’s fees.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of HoganWillig, PLLC v Hendel
([appeal No. 1] ___ AD3d ___ [Mar. 20, 2015]).




Entered:   March 20, 2015                          Frances E. Cafarell
                                                   Clerk of the Court